           Case 1:18-cv-01036-SCY-LF Document 3 Filed 12/10/18 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO
                               ALBUQUERQUE DIVISION


MONEYGRAM INTERNATIONAL, INC.

                Plaintiff,

v.                                                    Civil Action No: 1:18-cv-01036-SCY-LF

MARK P. KOVALCHUK AND
KOVALCHUK LAW OFFICES, P.A.

                Defendants.


                         DEFENDANTS’ ANSWER TO COMPLAINT

       Defendants Mark P. Kovalchuk and Kovalchuk Law Offices, P.A. (hereinafter

collectively “Defendants”), by and through their counsel, Brant & Hunt, Attorneys, answer and

otherwise respond to the Complaint herein as follows.

       1.       Defendants admit the allegations in paragraphs 2, 3, and 25 of the Complaint.

       2.       Defendants deny the allegations in paragraphs 7, 11, 12, 15, 16, 17, 21, 22, 23, 27,

29, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40, 41 and 42 of the Complaint.

       3.       Defendants are without information sufficient to form a belief as to the truth of

the allegations in paragraphs 1 and 8 of the Complaint, and therefore deny them.

       4.       The allegations in paragraphs 4, 5, 6, 10, 14, 19, 20, 43 and 44 of the Complaint

constitute legal conclusions as to which no response is required, and Defendants reserve their

right to present argument and authority to the Court on these and all such legal issues in this

lawsuit.
         Case 1:18-cv-01036-SCY-LF Document 3 Filed 12/10/18 Page 2 of 5



        5.      In response to the allegations in paragraphs 13, 18, 24 and 32 of the Complaint,

Defendants reassert and incorporate herein by reference their responses to the preceding

paragraphs of the complaint respectively.

        6.      In response to the allegations in paragraph 9 of the Complaint, Defendants deny

that they were retained by MoneyGram to collect a debt in New Mexico and deny that they

received “personally identifiable information” regarding MoneyGram. Defendants otherwise

admit the allegations in paragraph 9 of the Complaint.

        7.      In response to the allegations in paragraph 26 of the Complaint, Defendants state

that they were compensated for their legal services by retaining a percentage of the amounts

collected, and otherwise deny the allegations.

        8.      In response to the allegations in paragraph 28 of the Complaint, Defendants state

that they performed all legal services in a professional manner and in accordance with the

standards of care for legal services in the area. Defendants do not understand the term

“covenanted” as used in Paragraph 28, and therefore deny such allegation.

        9.      In response to the allegations in paragraph 45 of the Complaint, Defendants deny

that Plaintiff is entitled to any of the relief requested.

                                    AFFIRMATIVE DEFENSES

        1.      The Complaint fails to state a claim upon which relief can be granted.

        2.      The Complaint is barred by waiver.

        3.      The Complaint is barred by ratification.

        4.      The Complaint is barred by estoppel.

        5.      The Complaint is barred by the doctrine of independent, intervening cause.


                                                    2
        Case 1:18-cv-01036-SCY-LF Document 3 Filed 12/10/18 Page 3 of 5



       6.      Plaintiff’s damages, if any, are barred or reduced by Plaintiff’s failure to mitigate

damages.

       7.      Plaintiff’s damages, if any, are the proximate result of fault on the part of the

Plaintiff and/or third parties, for whose fault Defendants are neither responsible nor liable; and

any such damages should be apportioned in accordance with principles of several liability and

comparative fault.

       WHEREFORE Defendants respectfully pray for judgment in their favor and against

Plaintiff, dismissing Plaintiff’s claims with prejudice; for their costs of this action; and for such

other relief as may be appropriate.

                                               Respectfully Submitted,

                                               BRANT & HUNT, ATTORNEYS



                                               /s/John M. Brant
                                                      John M. Brant
                                                      Jeannie Hunt
                                               202 Tulane Drive SE
                                               Albuquerque, New Mexico 87106
                                               jack@brantandhunt.com;
                                               jeannie@brantandhunt.com
                                               PH: (505) 232-5300
                                               Attorneys for Defendants Mark P. Kovalchuk and
                                               Kovalchuk Law Offices, P.A.




                                                   3
        Case 1:18-cv-01036-SCY-LF Document 3 Filed 12/10/18 Page 4 of 5



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 10th day of December, 2018, I emailed counsel and
electronically filed the foregoing through the CM/ECF system, which caused the following
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing.

Jesse C. Hatch                                     Joseph R. Little
Hatch Law Firm, LLC                                The Little Law Firm, P.C.
PO Box 65885                                       440 Louisiana St., Ste. 900
Albuquerque, NM 87193-5885                         Houston, TX 77002
505-798-2510                                       713-222-1368
jhatch@hatchfirm.com                               jrl@littlelawtexas.com



__/s/ John M. Brant________
        John M. Brant




                                               4
       Case 1:18-cv-01036-SCY-LF Document 3 Filed 12/10/18 Page 5 of 5



Joseph R. Little
The Little Law Firm, P.C.
440 Louisiana St., Ste 900
Houston, TX 77002
713-222-1368
jrl@littlelawtexas.com
Attorneys for Plaintiff MoneyGram
International, Inc.

/s/John M. Brant
John M. Brant




                                      5
